Case 2:20-cv-00427-TOR ECFNo.1 filed 11/19/20 PagelD.1 Page 1 of 6

United States District Court

FILED IN TH E

 

Eastern District of Washington Anes ne bist RIGT COURT —

Andre Picard NGTON
NOY 19 9 2020
SEAN F. OY, CLERK

 

 

- SPOKANE Wh NE. Wi VASHINGTON DEPUTY

 

(In the space above enter the full name(s) of the piel
:20-cv-00427-TOR

GaseNG. se
-against- (To be filled out by Clerk’s

howe ae Office only)
Colville Tribal Correction Facility

 

COMPLAINT

 

Jury Demand?

 

OYes

 

CIN
(In the space above enter the full name(s) of the defendant(s). "

Ifyou cannot fit the names ofc all of the defendants in the
space provided, please write “see attached” in the space
above and attach an additional sheet of paper with the full list
of names. The names listed in the above caption must be
identical to those contained in Section I. Do not include
addresses here.)

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

If this is an employment discrimination claim or social security claim, please use a different
form,

 

 

Page 1 of 8
Rev. 10/2015
Case 2:20-cv-00427-TOR ECFNo.1 filed 11/19/20 PagelD.2 Page 2 of 6

 

Plaintiff need not send exhibits, affidavits, grievance or witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 

 

I. PARTIES IN THIS COMPLAINT
Plaintiff

List your name, address and telephone number. If you are presently in custody, include your
identification number and the name and address of your current place of confinement. Do the
same for any additional plaintiffs named. Attach additional sheets of paper as necessary.

 

 

 

 

 

Plaintiff: Andre Pierre Picard
Name (Last, First, MD
c/o Colville Tribal Jail, 44 Schoolhouse Loop Road
Street Address
Nespelem WA 99155
County, City State Zip Code
Telephone Number E-mail Address (if available)

Defendant(s)

List all defendants. You should state the full name of the defendants, even if that defendant is a
government agency, an organization, a corporation, or an individual. Include the address where
each defendant can be served. Make sure that the defendant(s) listed below are identical to those
contained in the above caption. Attach additional sheets of paper as necessary.

Defendant 1: Colville Tribal Jail

 

Name (Last, First)
P.O. Box 150

 

Street Address
Nespelem WA 99155

 

County, City State Zip Code
Defendant 2: Colville Tribal Court

 

Name (Last, First)
P.O. Box 150

 

Street Address

Page 2 of 8
Rev. 10/2015
Case 2:20-cv-00427-TOR ECF No. 1

filed 11/19/20 PagelD.3 Page 3 of 6

 

 

 

 

 

 

 

Nespelem WA 99155

County, City State Zip Code
Defendant(s) Continued
Defendant 3: Confederated Tribes of the Colville Reservation

Name (Last, First)

P.O. Box 155

Street Address

Nespelem WA 99124

County, City State Zip Code
Defendant 4:

Name (Last, First)

Street Address

County, City ‘State Zip Code

Il. BASIS FOR JURISDICTION

Check the option that best describes the basis for jurisdiction in your case:

CO U.S. Government Defendant: United States or a federal official or agency is a defendant.

C Diversity of Citizenship: A matter between individual or corporate citizens of different states
and the amount in controversy exceeds $75,000.

X Federal Question: Claim arises under the Constitution, laws, or treaties of the United States.

If you chose “Federal Question”, state which of your federal constitutional or federal statutory
rights have been violated.

1. 25 USC 1303: Petition for Writ of Habeas Corpus. I have been incarcerated over one year.
2. 25 USC 1303(d): The Tribal facility is not approved for commitment in excess of one year.

 

 

Page 3 of 8
Rev. 10/2015
Case 2:20-cv-00427-TOR ECFNo.1 filed 11/19/20 PagelD.4 Page 4 of 6

Il. VENUE
This court can hear cases arising out of

Under 28 U.S.C § 1391, this is the right court to file your lawsuit if: (1) All defendants live in
this state AND at least one of the defendants lives in this district; OR (2) A substantial part of the
events you are suing about happened in this district; OR (3) A substantial part of the property
that you are suing about is located in this district; OR (4) You are suing the U.S. government or
a federal agency or official in their official capacities and you live in this district. Explain why
this district court is the proper location to file your lawsuit.

Venue is appropriate in this Court because:

All defendants reside in eastern Washington.

 

 

 

 

 

IV. STATEMENT OF CLAIM
Place(s) of
occurrence: Nespelem, WA

 

Date(s) of occurrence:

 

State here briefly the FACTS that support your case. Describe how each defendant was
personally involved in the alleged wrongful actions.

FACTS:

!am a member of the Confederated Tribes of the Colville Reservation. On June 21, 2018, |

 

was convicted in the Colville Tribal Court of (1) Disobedience of a Lawful Court Order (Domes-

 

 

What tic Violence), (2) Attempt to Commit Disobedience of a Lawful Court Order (Domestic Vio-

happened to
you?

 

lence), and (3) Attempt to Commit Disobedience of a Lawful Court Order (Domestic Violence).

 

On August 29, 2018, | was sentenced to serve 720 days in jail. Under 25 USC 1302(d), the

 

 

 

Colville Tribal Jail is not approved by the BIA for confinement over one year, and the Tribe

 

does not have any agreement with any other tribe or the state for housing over one year.

 

Page 4 of 8
Rev. 10/2015
Case 2:20-cv-00427-TOR ECFNo.1 filed 11/19/20 PagelD.5 Page 5of6

V. INJURIES

If you sustained injuries related to the events alleged above, describe them here.

I have been restrained of my liberty in excess of one year.

 

 

 

 

 

 

 

 

 

VI. RELIEF

The relief J want the court to order is:

() Money damages in the amount of: {

 

X Other (explain):

I want to be released from jail.

 

 

 

 

 

 

 

 

 

 

Page 7 of 8
Rev. 10/2015

 
Case 2:20-cv-00427-TOR ECFNo.1 filed 11/19/20 PagelD.6 Page 6 of 6

Vil. CLOSING

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

I agree to provide the Clerk's Office with any changes to my address where case-related papers
may be served. I understand that my failure to keep a current address on file with the Clerk's
Office may result in the dismissal of my case.

|

 

 

Dated Plaintiff's Signature

Andre Picard

 

Printed Name (Last, First, MI)

 

 

 

44 Schoolhouse Loop Road Nespelem WA 99155
Address City State Zip Code
Telephone Number E-mail Address (if available)

List the same information for any additional plaintiffs named. Attach additional sheets of paper
as necessary.

Page 8 of 8
Rev. 10/2015
